Citation Nr: 1204040	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right below-the-knee amputation secondary to diabetes mellitus, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to March 1985.  He died in April 2008 and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which, in pertinent part, denied the above claim.  

The appellant testified before the undersigned at Travel Board hearing held in August 2011.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran died in April 2008.

2.  At the time of his death, the Veteran had a pending claim of service connection for a right below-the-knee amputation secondary to diabetes mellitus.

3.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

4.  A right below-the-knee amputation was not shown by the evidence of record at the time of the Veteran's death that was related to his service-connected diabetes mellitus. 


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits for service connection for a below-the-knee amputation, right knee secondary to diabetes mellitus.  38 U.S.C.A. §§ 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310, 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).

In this case, the appellant filed an application for DIC (Dependency and Indemnity Compensation) benefits in May 2008.  Shortly thereafter, by the June 2008 rating decision, the RO granted service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance.  The RO also denied accrued benefits at that time although the RO had not yet issued a notification letter in response to the application.  In a June 2008 notification letter following the rating decision, the RO stated, "An accrued benefit is any money we owe a veteran at the time of death.  We can't approve your claim for accrued benefits because VA did not owe the Veteran any money."  To the extent that notice of how to substantiate the claim was issued after the initial rating decision, the Board notes that the claim was thereafter readjudicated by a statement of the case (SOC) issued in June 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In any case, the appellant and her representative exhibited actual knowledge of how to substantiate the claim through submitted statements and at the Board hearing.  They set forth an argument as to why service connection for right below-the-knee amputation should have been shown at the time of the Veteran's death.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  In this case, the Veteran's service treatment records were associated with the claims file when he died, as were the available VA treatment records and examination reports, as well as private treatment records that were obtained prior to the Veteran's death.  Because the relevant evidence must have been associated with the claims file at the time of the Veteran's death (or been in VA's possession even if not in the claims file), no additional assistance in obtaining medical records is necessary.  See 38 C.F.R. § 3.1000(a), (d)(4) (2011).  There is no indication that VA records exist subsequent to 2005 or specifically during the time period of the amputation in question of 2008.  Thus, the duty to assist has been met.

II. Analysis

The appellant seeks entitlement to accrued benefits for service connection for a right below-the-knee amputation secondary to diabetes mellitus.  

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

By way of background, the Veteran died in April 2008.  As noted previously, the appellant filed an application for DIC, which included a claim for accrued benefits, in May 2008.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner for accrued benefits purposes.  See 38 C.F.R. § 3.1000(b).  The record shows that the Veteran had a claim pending of entitlement to service connection for a right below-the-knee amputation secondary to diabetes mellitus at the time of his death.  Because the Veteran's service connection claim was not finally adjudicated at the time of his death, an adjudication of the claim for accrued benefits purposes is appropriate.  See 38 C.F.R. § 3.1000.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  In the present case, the theory of secondary service connection has been the only theory set forth by the appellant and was the theory set forth by the Veteran when he filed his claim.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the evidence does not support an award of service connection for right below-the-knee amputation secondary to diabetes mellitus, for accrued benefits purposes.  As noted, only the evidence in the file at the date of death is to be reviewed for accrued benefits claims.  See 38 C.F.R. § 3.1000(a), (d)(4).  At the time of the Veteran's death, the claims file contained the Veteran's service treatment records, VA treatment records and examination reports dated between 1985 and January 2005, and private treatment records from M. H. S. dated between December 2001 and July 2002.

The service treatment records show the Veteran received a Medical Board discharge for diabetes mellitus that was dependent on diet and oral medication for control.  There is no evidence of a right below-the-knee amputation.  This is not surprising given that the theory of entitlement is based on secondary service connection to diabetes mellitus, for which service connection was granted, effective March 21, 1985.

The VA treatment records show treatment for uncontrolled diabetes mellitus and diabetic-related complications; including but not limited to, chronic diabetic ulcers of both feet.  The Veteran had previously undergone partial toe amputations related to osteomyelitis in his bilateral feet and was status post right hallux amputation at the metatarsophalangeal joint (in March 1999) and amputation of his second toe, right foot (in February 2000).  The records do not reflect clinical findings showing that the Veteran had undergone a right leg amputation below the knee and did not reflect medical opinions showing a need to amputate the Veteran's right lower extremity below the knee due to his diabetes mellitus.   

The private treatment records from M. H. S. that were in the claims file at the time of the Veteran's death show that the he received treatment for his end-stage renal disease.  These records mention the Veteran's past history of metabolic bone disease and his history of multiple partial toe amputations; however, they do not reflect clinical findings showing that the Veteran had undergone a right leg amputation below the knee and did not reflect medical opinions showing a need to amputate the Veteran's right lower extremity below the knee due to his diabetes mellitus.   

Based on the record at the time of the Veteran's death, it is undisputed that the Veteran experienced many complications secondary to his service-connected diabetes mellitus.  However, there was no medical evidence showing that the Veteran had a current disability manifested as a right below-the-knee amputation.  Nevertheless, the Veteran is competent to report a disability that may be observed by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Thus, he was competent to state that his leg had been amputated below his right knee when he filed the claim.  Even so, there was no competent medical evidence in the claims file that established that a right below-the-knee amputation was causally related to his service-connected diabetes mellitus disability.  This type of causational link requires medical expertise due to the complex question of the etiology of an amputation.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In other words, the elements required to establish service connection for the right below-the-knee amputation were not met based on the evidence in the claims file at the time of the Veteran's death.

In September 2008, after the Veteran expired, the appellant submitted additional private treatment records from M. H. S.  These records show the Veteran was admitted to that facility in late December 2007 with an elevated white count and warm right ankle, with known history of chronic osteomyelitis and chronic pain issues.  The admitting notes indicate that he was believed to have recrudescence of his old osteomyelitis.  His preoperative diagnoses included chronic osteomyelitis involving the entire right hind, mid and forefoot; diabetic angiopathy of the right lower extremity; peripheral neuropathy of the lower extremity; and significant peripheral vascular disease.  The Veteran underwent an amputation of his right leg, below the knee secondary to osteomyelitis with methicillin resistant staphylococcus aureus in January 2008 while at that facility.  Additional records from M. H. S. were received by VA in December 2008.  Some of these records were duplicative of those received in September 2008 and others merely indicated continued treatment for end-stage renal disease and post-operative care following the below-the-knee amputation, right knee.  

Although the claims file currently contains medical evidence that shows that an amputation below the right knee occurred and that it may have been related to complications arising from the Veteran's service-connected diabetes mellitus, this evidence was not of record at the time of the Veteran's death.  Further while the appellant, through her representative, argues that the RO delayed in obtaining the M. H. S. records and thereby prevented timely adjudication of the pending claim before the Veteran's death-the Board finds this argument to be without merit.  In the February 2008 VCAA notice letter sent to the Veteran, he was invited to submit any private medical records related to his claim and was also provided with VA Form 21-4142 authorization and release forms.  There is no indication upon review of the claims file that the Veteran submitted the M. H. S. records or the signed authorization forms prior to his death.  The appellant has testified that she first signed a VA release form for the records in July 2008.  Information included with the M. H. S. records submitted in September 2008 reflects that the appellant signed an M. H. S. release form for the records on September 4, 2008.  As these records were received after the Veteran's death, they are not reviewed for purposes of establishing service connection for accrued benefits.

As noted in 38 C.F.R. § 3.1000(d)(4), an exception to the rule that the evidence to be reviewed is the evidence in the file at the date of death applies to evidence in VA's possession even if it is not physically located in the claims file.  This may be a VA medical record of some type constructively in VA's possession.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Unfortunately in this case, the private treatment records from M. H. S. that were received by VA after the Veteran's death cannot be deemed to have been constructively in VA's possession at the time of the Veteran's death.  

Based on the evidence of record at the time of the Veteran's death, a right below-the-knee amputation secondary to service-connected diabetes mellitus was not established.  The benefit-of-the-doubt doctrine does not apply here because the Board finds that the preponderance of the evidence is against the claim of service connection for a right below-the-knee amputation secondary to diabetes mellitus, for accrued benefits purposes.  See 38 U.S.C.A. § 5017(b) (West 2002); 38 C.F.R. § 3.102 (2011).

(The Board notes that, prior to his death, the Veteran filed an application for acquiring specially adapted housing or a special home adaptation grant. The application was pending at the time of his death.  Because these types of benefits are not periodic monetary benefits, and the benefits are not expressly listed in the regulations, cf. 38 C.F.R. § 3.1000(e)-(i), accrued benefits may not be granted for these housing benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).)


ORDER

Service connection for a right below-the-knee amputation secondary to diabetes mellitus, for accrued benefits purposes, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


